—Appeal by defendant from a judgment of the Supreme Court, Kings County (Ramirez, J.), rendered July 8, 1982, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The court did not abuse its discretion in denying defendant’s motion to withdraw his guilty plea under the circumstances of this case, which include a full and detailed plea allocution during which defendant admitted his guilt and reiterated several times that he was pleading freely and voluntarily.
We have considered defendant’s other contentions and find them to be without merit. Bracken, J. P., Lawrence, Eiber and Kooper, JJ., concur.